Citation Nr: 0803124	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  04-42 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service from January 1943 to January 
1946.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee that denied the appellant's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  

In January 2008, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c).

In January 2003, the RO issued a rating decision in which the 
appellant's attempt to reopen his claim of entitlement to 
service connection for a back disorder was denied.  While the 
appellant did submit a Notice of Disagreement in February 
2003, he did not include the back claim in the VA Form 9 he 
submitted after the May 2004 Statement of the Case was 
issued.  Because the appellant did not complete the 
procedural steps necessary for an appeal on the back new and 
material evidence issue, the Board has not included that 
matter in its consideration of the claims on appeal.  The 
Board notes that subsequent communication from the appellant 
as to the back claim has been treated by the RO as a claim to 
reopen; the matter is referred to the RO for appropriate 
action.


FINDING OF FACT

It is at least as likely as not that the appellant's current 
tinnitus and bilateral hearing loss are related to his active 
military service.


CONCLUSION OF LAW

Resolving doubt in favor of the appellant, tinnitus and 
bilateral hearing loss were incurred in active military 
service.  38 U.S.C.A. §§ 1131, 1132, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

The appellant contends that he currently suffers from 
tinnitus and bilateral hearing loss due to noise exposure 
from weapon fire while on active duty.  The appellant 
maintains that he was exposed to acoustic trauma while 
serving on Board the USS WEEHAWKEN during the Second World War 
(WW II).  

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  In adjudicating a claim, the 
Board determines whether (1) the weight of the evidence 
supports the claim or, (2) whether the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against 
the claim.  The appellant prevails in either event.  However, 
if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The determination of whether a veteran has a ratable hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability (for VA purposes) when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) explained that the threshold for normal hearing is 
from 0 to 20 decibels and that higher threshold levels 
indicate some degree of hearing loss.  Hensley, 5 Vet. 
App. at 157.  The Court further opined that 38 C.F.R. § 3.385 
operates only to establish when a hearing loss can be service 
connected.  Hensley, 5 Vet. App. at 159.  It was also found 
that, regardless of when the criteria of 38 C.F.R. § 3.385 
are met, a determination must be made as to whether the 
hearing loss was incurred in or aggravated by service.

Review of the evidence of record reveals that the appellant 
was assigned to the USS WEEHAWKEN on April 8, 1943.  THE 
DICTIONARY OF AMERICAN NAVAL FIGHTING SHIPS states that this ship 
was a minelayer when she joined a convoy bound for Algeria in 
June 1943.  During the crossing, a German U-boat attacked the 
convoy and sank a ship after a loud explosion.  In July 1943, 
off the coast of Italy, the appellant's ship was part of the 
invasion force that was bombed by German warplanes; the 
appellant's ship underwent a series of heavy attacks and 
survived a stick of bombs which exploded just off her 
starboard bow.  The DICTIONARY OF AMERICAN NAVAL FIGHTING SHIPS 
indicates that "after making a great deal of noise, both the 
United States Navy and the German Luftwaffe emerged from that 
altercation unharmed."  Thereafter, in October 1943, the 
WEEHAWKEN returned to her home waters and for the next five 
months, conducted battle practice and gunnery drills, among 
other activities.  The WEEHAWKEN was transferred to the 
Pacific Fleet in 1944, and from March to June of 1945, the 
WEEHAWKEN had frequent air alerts which called her crew to 
general quarters as Japanese kamikazes attacked and crashed 
into other American ships.  The gunners on the WEEHAWKEN 
"frequently fired on enemy planes" and performed rescue 
operations for the unfortunate ships into which the kamikazes 
crashed.  In September and October of 1945, the appellant's 
ship was caught in typhoons and endured several collisions 
with other American ships.  On October 16, 1945, her hull 
began to break in two and she was subsequently decommissioned 
in December 1945.  

Review of the evidence of record reveals that the appellant 
underwent a service separation examination in January 1946.  
His hearing was recorded as 40/40 inches watch; 20/20 feet 
coin click; 15/15 feet whispered voice and 15/15 feet spoken 
voice.  

Post-service there is no record of treatment for hearing loss 
until many years after service separation.  The appellant's 
June 1946 application for pension or compensation does not 
mention any difficulty with hearing or tinnitus.  There are 
no audiograms of record for the period between 1946 and 2003.

The evidence of record includes a written report from a 
private otolaryngologist who said that the appellant had a 
moderate neurosensory hearing loss with tinnitus dating back 
to WW II and his service in the United States Navy from 
exposure to three-inch guns.

The appellant underwent VA audiometric testing in September 
2003.  The examiner noted that the appellant reported noise 
exposure in service from artillery, gunfire and exploding 
bombs.  After service, he worked in a factory for 34 years 
around high noise levels without any hearing protection.  The 
appellant reported that he had hearing loss at the time of 
his separation examination but denied it in order to get home 
as soon as possible.  He also reported having bilateral 
tinnitus.  The puretone threshold results, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
50
55
LEFT
20
35
30
30
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  
Each ear meets the standard found in 38 C.F.R. § 3.385 for a 
current hearing loss disability for VA purposes.

The VA examiner reported review of the appellant's claims 
file.  After examining the appellant, the examiner concluded 
that the appellant's bilateral hearing loss and tinnitus were 
not due to his military service because his service 
separation examination suggested normal hearing and because 
the appellant was exposed to dangerous noise levels in a 
factory setting post-service.

The evidence of record includes a written statement from a 
private otolaryngologist dated in November 2004.  The doctor 
stated that the appellant's current sensorineural hearing 
loss and tinnitus are probably secondary to noise exposure.  

In this case, the medical opinions of record are in agreement 
that exposure to acoustic trauma is etiologically related to 
hearing loss and tinnitus.  However, there is conflicting 
evidence as to whether the criteria for a nexus between the 
appellant's current bilateral hearing loss and tinnitus have 
been met.  Essentially there is a VA examiner who has opined 
that the appellant's bilateral hearing loss and tinnitus are 
not related to noise exposure in service but rather his post-
service noise exposure and there is a private specialist 
physician who says that the appellant's bilateral hearing 
loss and tinnitus are related to his noise exposure in 
service.  The appellant did have exposure to acoustic trauma, 
including firing guns, anti-aircraft weapons, exploding 
bombs, exploding planes and ships, typhoons and collisions 
with other ships during service followed by post-service 
noise occupational exposure.  This is not contradicted by any 
other evidence in the claims file.

Based on the above, the appellant had noise exposure that 
could have resulted in hearing loss and tinnitus both during 
service and after service.  Thus, the Board finds that the 
evidence is in equipoise as to whether the appellant 
currently has bilateral hearing loss and tinnitus that was 
incurred as a result of his active military duty.  
Consequently, reasonable doubt should be resolved in favor of 
the appellant and service connection for tinnitus and a 
bilateral hearing loss disability is warranted.


ORDER

Service connection for bilateral hearing loss and for 
tinnitus is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


